Citation Nr: 0732714	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-01 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

Since the initial grant of service connection, the veteran's 
post-traumatic stress disorder (PTSD) has been manifested by 
anxiety, restricted affect, depressed and anxious mood, 
intrusive thoughts, periods of irritability, and reduced 
attention and concentration.  The evidence also shows that 
the veteran has been fully oriented and exhibiting fair eye 
contact, normal speech, goal-directed thought process, with 
no evidence of audio or visual hallucinations, and no 
homicidal or suicidal ideations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's September 2003 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  In addition, following the 
RO's initial adjudication which granted service connection 
for PTSD, the RO sent a letter, dated in July 2004, which 
also notified the veteran of the foregoing elements of the 
notice requirements.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  In this case, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with two VA examinations to ascertain the severity 
of his PTSD.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record. See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 50 percent, effective from July 2003.  See 
38 C.F.R. § 3.400 (2006).  The veteran subsequently filed a 
timely appeal of this decision seeking a higher initial 
disability rating.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 61-70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social, occupational, or school functioning, 
such as occasional truancy, or theft within the household, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., having few friends or having conflicts with peers or 
co-workers).  DSM-IV at 46-47.

The Board finds that the objective medical evidence of record 
does not support an evaluation in excess of 50 percent at any 
time since the initial grant of service connection in July 
2003.  The VA examination for PTSD, performed in September 
2003, noted a GAF score relating to the veteran's PTSD alone 
of 61, which indicates some mild symptoms, such as depressed 
mood and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional 
truancy, or theft within the household, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. DSM-IV at 46-47.  A subsequent 
VA examination for PTSD, performed in August 2004, listed a 
GAF score of 55, which indicates moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational or school 
functioning (e.g., having few friends or having conflicts 
with peers or co-workers).  Although GAF scores are important 
in evaluating mental disorders, the Board must consider all 
the pertinent evidence of record and set forth a decision 
based on the totality of the evidence in accordance with all 
applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  Accordingly, an examiner's classification of the level 
of psychiatric impairment, by word or by a GAF score, is to 
be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2006); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the manifestations of the veteran's service-connected PTSD 
warrant no more than a 50 percent evaluation.  

A VA examination for PTSD, performed in September 2003, noted 
the veteran has had occasional suicidal ideas, the last time 
being about two months earlier.  The report noted that the 
veteran had a daughter, who lived with him, and also had a 
girlfriend.  He described himself as a loner, with no 
friends.  Mental status examination revealed that he arrived 
on time for his appointment, and was neatly, but casually 
dressed.  His grooming and hygiene were adequate, and eye 
contact was fair.  He was alert and oriented, and his 
attention and concentration were reduced.  His memory and 
intellectual abilities appeared to be within normal limits, 
and his speech was normal. His thought content was rational, 
relevant, coherent, logical and goal-directed.  His mood was 
somewhat dysphoric, and his affect was somewhat constricted.  
He reported periods of irritability and anger outbursts, 
along with anxiety and depression.  There was no evidence of 
psychosis, and he denied any suicidal thoughts or plans.  He 
further indicated that he has had several instances in the 
past where he's been involved in physical altercations, but 
denied any homicidal ideations at this time.  His insight, 
judgment and impulse controls were fair.  The report also 
noted that he has intrusive thoughts about his combat 
experiences, and frequent nightmares about the trauma.  The 
report concluded with a diagnosis of PTSD, and listed a GAF 
score, relating to his PTSD alone, of 61.

A report from the veteran's former employer, dated in August 
2004, noted that the veteran last worked as "Union 
President, Laborer" in October 2003.  The report noted that 
he began his employment there in 1988.  It also noted that he 
retired due to disability.  

In August 2004, a second VA examination for PTSD was 
conducted.  The report noted that the veteran had retired 
from his career as a union laborer after thirty-five years.  
He reported serving as President and as Vice-President of the 
Laborer's Local for many years.  The report noted that the 
veteran's daughter and her children had moved out of his 
house.  He reported that he has been having nightmares, and 
that he is usually depressed.  Mental status examination 
revealed the veteran to be alert and oriented.  He appeared 
shaky during the examination, and his speech was logical and 
goal-directed.  His affect was tense and irritable, and his 
mood was depressed.  The report noted that the veteran was 
not a danger to himself or others, and that there was no 
impairment of thought process or communication, and no 
hallucinations or delusions found.  The report concluded with 
a diagnosis of PTSD, and listed a GAF score of 55.  It also 
noted that the veteran was not unemployable solely as the 
result of his mental condition.

The evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating, 70 percent, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  While 
there is evidence that the veteran has had suicidal ideation, 
there is no showing of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; or the inability to establish 
and maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  In reaching this decision, the Board 
notes that the veteran is shown to have worked for the same 
employer for many years prior to his retirement.  In 
addition, the record shows that the veteran had served as the 
Union President, and Vice President, both of which are 
positions which inherently require some interpersonal skills 
to obtain, as well as maintain.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to September 2003.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


